Citation Nr: 1209392	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  11-10 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent prior to December 1, 2010, and from April 1, 2011, forward, for service-connected residuals of lower back strain with central disc herniation at L5-S1.

2.  Entitlement to an extension of temporary total disability rating for convalescence under 38 C.F.R. § 4.30. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to June 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that denied the above claims.

In February 2012, the Veteran submitted additional evidence and waived agency of original jurisdiction (AOJ) consideration.  As such, the Board will consider this evidence in the adjudication of this appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he should receive a higher rating for his low back disability and reports that he is no longer able to work due to the severity of the condition.  He maintains that he should be granted an extension of the temporary total disability rating awarded for convalescence following surgeries in December 2010 and February 2011.  

The record reveals that further development is necessary.  Although the Veteran had VA examinations in April and December 2010, the record shows that he began having bowel problems in March 2011 following surgery in February 2011 for his back disability.  The Veteran did not previously have bowel problems, suggesting a worsening of his back disability.  As such, the Board has no discretion and must remand a claim to afford the Veteran a contemporaneous VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Regarding his claim for an extension of temporary total disability rating for convalescence, the Veteran asserts that the time required for his recovery exceeds the four months awarded for convalescence.  The record shows that the Veteran underwent two surgeries for his back in December 2010 and February 2011.  As such, the Board finds that a new and contemporaneous VA examination is necessary to assess the current nature, extent and severity of his back disability and determine if a longer temporary total disability rating for convalescence is warranted.  See 38 C.F.R. § 3.159 (c)(4); Barr, 21 Vet. App. 303.  

On remand, the RO must also consider whether the case must be forwarded to the Under Secretary for Benefits, or the Director of the Compensation and Pension Service, for consideration of the assignment of an extraschedular rating.

TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.  In his application for TDIU, the Veteran reported last working in October 2009 as a teacher and that his service-connected low back disability and skin rash condition prevented him from working.  During the December 2010 VA examination, the examiner found that his back disability did not preclude him from sedentary employment.  A private treatment record dated October 2011 states that the Veteran had chronic low back pain, with radiating leg pain, restricted range of motion, and limited activities of daily living.  His back disability was described as permanently disabling and did not respond to treatment.  Although the record shows that he is not employed and that his back condition is disabling, it is unclear the extent to which his service-connected disabilities affect his employability.  

In addition, in a statement received at the Board in October 2011, the Veteran essentially reported that he had a psychiatric disability that was related to his service-connected physical conditions, and in particular, to his back disability.  Generally, the Board would refer this matter to the RO for consideration in the first instance.  Here, however, the adjudication of claim of service connection for psychiatric disability may impact the TDIU claim presently on appeal.  Thus, the Board finds that the informal psychiatric disability claim must be remanded to the RO because it is inextricably intertwined with the Veteran's TDIU claim.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.), aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds 132 S. Ct. 75, (U.S. Oct. 3, 2011).  

In any event, the Veteran's service-connected disabilities satisfy the schedular criteria set forth in 38 C.F.R. § 4.16(a), and VA's duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  On remand, the Veteran should be afforded a VA examination to obtain a medical opinion in order to determine the effect of the Veteran's service-connected low back disability, radiculopathy of the right and left lower extremities, and tinea pedis of the feet with onychomycosis of the right and left great toenails on his ability to obtain and retain employment.  Such an opinion is necessary for a determination on the merits of the claim.  See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

The record also shows that the Veteran had a vocational rehabilitation consult in March 2011.  It is unclear whether the Veteran applied for vocational rehabilitation benefits.  Therefore, the RO must determine if the Veteran applied for vocational rehabilitation benefits and associate with the claims file the Veteran's vocational rehabilitation folder if he did apply for such benefits.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, any additional VA treatment records should also be obtained on remand

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit statements describing fully the various symptoms resulting from his service-connected back disability, and the impact of these symptoms on his ability or inability to work.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Make arrangements to obtain any recent VA and private treatment records.  All efforts to obtain these records should be fully documented and a negative response must be provided if records are not available.

3.  Determine whether the Veteran applied to participate in VA's vocational rehabilitation program, and if he did seek to participate in the program, associate with the claims file the Veteran's VA vocational rehabilitation folder. 

4.  After associating all outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to the Veteran's back disability.  The claims folder should be made available to and reviewed by the examiner.

The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of his back.  

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of the Veteran's right and left-sided radiculopathy or neuropathy.  

The examiner must also state whether the Veteran has bowel or bladder problems related to his low back disability.

The examiner must also indicate the impact the Veteran's low back disability has on his ability to secure or follow a substantially gainful occupation.

The examiner should then provide an opinion as to whether the Veteran's combined service-connected disabilities, either alone or in the aggregate, renders him unable to secure and follow a substantially gainful occupation.  The examiner should note that this opinion is without regard to the Veteran's age or the impact of any nonservice-connected disabilities on his ability to secure or follow a substantially gainful occupation.  

Finally, the examiner should provide an opinion as to whether the Veteran requires convalescence beyond March 31, 2011 for recovery from the December 2010 and February 2011 back surgeries.  The examiner should state whether the treatment of service-connected back disability resulted in: (1) Surgery necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, recent amputation stumps, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); and/or (3) Immobilization by cast, without surgery, of one major joint or more.  

All findings and conclusions should be set forth in a legible report. 

5.  Then afford the Veteran a VA psychiatric examination, to determine the nature, extent, onset and etiology of any psychiatric disability found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  For any psychiatric disorder identified, opine as to whether it is at least as likely as not related to the Veteran's service.  In addition, the examiner must opine as to whether it is at least as likely as not that any psychiatric disability found to be present was caused or aggravated by his service-connected physical disabilities, and in particular, to his back disability, to include his associated bilateral lower extremity impairment.  The rationale for all opinions expressed should be provided in a legible report.

6.  Then, adjudicate the Veteran's psychiatric disability claim and thereafter readjudicate the appeal.  In doing so, the RO must specifically consider whether the Veteran's case must be forwarded to the Under Secretary for Benefits, or the Director of the Compensation and Pension Service, for consideration of the assignment of an extraschedular rating for the Veteran's back disability.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

